 Case 6:21-cv-01244-PGB-DCI Document 1 Filed 08/02/21 Page 1 of 7 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

                                   CASE NO.:


JOSHUA WIGGINS,

       Plaintiff,

vs.

U.S. SUBMERGENT
TECHNOLOGIES, LLC, a Florida
Limited Liability Company,

       Defendant.
                              _________/


              COMPLAINT & DEMAND FOR JURY TRIAL &
           REQUEST FOR INJUNCTIVE & DECLARATORY RELIEF

      Plaintiff, JOSHUA WIGGINS (“Mr. Wiggins” or “Plaintiff”), by and through

the undersigned counsel, files this Complaint against Defendant, U.S.

SUBMERGENT TECHNOLOGIES, LLC (“USST” or “Defendant”), a Florida

limited liability company, and states as follows:

      1.     Plaintiff brings this action for disability discrimination in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

      2.     Plaintiff is seeking damages including back pay, front pay, compensatory

damages, punitive damages and his attorneys’ fees and costs.
 Case 6:21-cv-01244-PGB-DCI Document 1 Filed 08/02/21 Page 2 of 7 PageID 2




                   PARTIES, JURISDICTION, AND VENUE

      3.     Plaintiff is an adult individual who applied to work for Defendant’s

company in Orange County, Florida.

      4.     Defendant is a Florida limited liability company that operates and

conducts business in Orlando, Orange County, Florida, and is therefore within the

jurisdiction of this Court.

      5.     Plaintiff, a disabled male, is protected by the ADA because he suffered

discrimination on the basis of his disability, and/or perceived disability, by Defendant.

      6.     Defendant was at all material times an “employer” as defined by the

ADA, as it employed in excess of fifteen (15) employees.

      7.     This Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28

U.S.C. § 1331 as they arise under 42 U.S.C. § 12101, et seq.

                              CONDITIONS PRECEDENT

      8.     On or about April 1, 2021, Plaintiff timely dual-filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”),

and the Florida Commission on Human Relations (“FCHR”).

      9.     On May 4, 2021, Plaintiff received a Notice of Right to Sue against

Defendant, giving Plaintiff the right to bring a civil action on his disability

discrimination claims within ninety (90) days of his receipt of same.

      10.    More than one-hundred-and-eighty (180) days have passed since the
 Case 6:21-cv-01244-PGB-DCI Document 1 Filed 08/02/21 Page 3 of 7 PageID 3




filing of Plaintiff’s FCRA claims, rendering Plaintiff’s FCRA claims ripe for filing.

      11.    Plaintiff timely files this action within the applicable period of

limitations against Defendant, and has complied with all administrative

prerequisites.

      12.    All conditions precedent to this action have been satisfied and/or

waived.

                            STATEMENT OF FACTS

      13.    Mr. Wiggins worked for USST as a Field Technician from March 23,

2020, until his termination on February 1, 2021.

      14.    During his time with USST, Mr. Wiggins was an excellent employee,

and had no significant history of attendance, tardiness, or disciplinary issues.

      15.    On two or three occasions during his time with USST, Mr. Wiggins was

affected by heat and dehydration.

      16.    When Mr. Wiggins or other workers evidenced exhaustion due to the

extreme working conditions, USST Supervisors derided and mocked them with

comments such as “you need a cane” or “you need crutches”

      17.    In late January of 2021, a few days after Mr. Wiggins suffered ill effects

of overwork and exhaustion on a job site, USST called Mr. Wiggins into a meeting.
  Case 6:21-cv-01244-PGB-DCI Document 1 Filed 08/02/21 Page 4 of 7 PageID 4




       18.    During this conversation, USST Manager Paul Meding harped on Mr.

Wiggins’ handful of episodes of dehydration and exhaustion that he had suffered

since beginning employment with USST.

       19.    Mr. Meding and other USST Managers in this meeting stated such

things as, “maybe this isn’t the job for you” and accused Mr. Wiggins of somehow

being an “insurance risk with [him] getting dehydrated.”

       20.    Very shortly thereafter, on February 1, 2021, USST informed Mr.

Wiggins that it had decided to terminate his employment, effective immediately.

       21.    Plaintiff was qualified to perform the essential functions of the position,

but USST believed that due to his disability, and/or its perception of Plaintiff’s

disability, Plaintiff could not.

       22.    Defendant’s actions are the exact type of unfair employment practices

that the ADA was intended to prevent.

       23.    By reason of the foregoing, Defendant’s actions, and non-actions,

affected the “terms, conditions or privileges” of Plaintiff’s employment as

envisioned by the ADA.

       24.    The facts surrounding Plaintiff’s termination create a strong inference

of disability discrimination in violation of the ADA.
 Case 6:21-cv-01244-PGB-DCI Document 1 Filed 08/02/21 Page 5 of 7 PageID 5




      25.    Defendant perceived Plaintiff as being “disabled,” and therefore unable

to perform the essential functions of his position, despite the fact that Plaintiff could

perform same with reasonable accommodation.

      26.    Plaintiff’s impairment did not substantially limit a major life activity

but was treated by Defendant as if it did.

      27.    Plaintiff’s medical condition constituted an impairment that limited a

major life activity only because of Defendant’s attitude toward the impairment.

      28.    Plaintiff had no impairment, whatsoever, but was treated by Defendant

as having a disability as recognized by the ADA.

      29.    Plaintiff was a disabled individual, or otherwise perceived as disabled

by Defendant, during his employment. Therefore, he is protected class member as

envisioned by the ADA.

      30.    Plaintiff suffered sufficiently severe and pervasive treatment, and

ultimately termination, because of his disability and/or “perceived disability.”

      31.    Defendant did not have a legitimate, non-retaliatory reason, for its

actions.

      32.    As a result of Defendant’s illegal conduct, Plaintiff has suffered

damages, including loss of employment, wages, benefits, and other remuneration to

which he is entitled.
  Case 6:21-cv-01244-PGB-DCI Document 1 Filed 08/02/21 Page 6 of 7 PageID 6




       33.    Defendant lacked a subjective or objective good faith basis for its

actions, and Plaintiff is therefore entitled to liquidated damages.

       34.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL,

P.A., to represent him in the litigation and has agreed to pay the firm a reasonable

fee for its services.

            COUNT I- DISABILITY DISCRIMINATION IN
      VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       35.    Plaintiff realleges and adopts the allegations contained in paragraphs 1-

34 of the Complaint as if fully set forth in this Count.

       36.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the ADA.

       37.    The discrimination to which Plaintiff was subjected was based on his

disability, or Defendant’s perception that Plaintiff was disabled.

       38.    Defendant discriminated against Plaintiff based on his medical

condition and disability, and/or perceived disability.

       39.    Plaintiff has suffered damages as a result of Defendant’s illegal conduct

toward him.

       40.    The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

       41.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation
  Case 6:21-cv-01244-PGB-DCI Document 1 Filed 08/02/21 Page 7 of 7 PageID 7




expenses pursuant to 42 U.S.C. § 12205.

      WHEREFORE, Plaintiff requests a judgment in his favor and against

Defendant for his actual and compensatory damages, including, but not limited to, front

pay, back pay, emotional distress damages, and punitive damages, as well as his costs

and attorneys’ fees, declaratory and injunctive relief, and such other relief as is deemed

proper by this Court.

                           DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

      Dated this 2nd day of August, 2021.

                                          Respectfully Submitted,

                                         By: /s/ Noah E. Storch
                                         Noah E. Storch, Esq.
                                         Florida Bar No. 0085476
                                         RICHARD CELLER LEGAL, P.A.
                                         10368 W. State Rd. 84 Suite 103
                                         Davie, FL 33324
                                         Telephone: (866) 344-9243
                                         Facsimile: (954) 337-2771
                                         E-mail: noah@floridaovertimelawyer.com
                                         Attorneys for Plaintiff
